In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                               No. 15-513V
                                           Filed: July 18, 2016

* * * * * *              *   *    *   *   *   *
                                              *               UNPUBLISHED
ANNE TINSLEY,                                 *
                                              *
                        Petitioner,           *               Special Master Gowen
                                              *
v.                                            *               Joint Stipulation on Damages;
                                              *               Influenza (“Flu”) Vaccine;
SECRETARY OF HEALTH                           *               Neurological Injury
AND HUMAN SERVICES,                           *
                                              *
                        Respondent.           *
                                              *
* * * * * * * * * * * * *
Patricia A. Finn, Patricia Finn, P.C., Piermont, NY, for petitioner.
Adriana R. Teitel, United States Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

        On May 18, 2015, Anne Tinsley (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to 34 (2012). Petitioner alleged
that she sustained a neurological injury as a result of receiving an influenza (“flu”) vaccine on
September 27, 2014, and that she suffered the residual effects of these injuries for more than six
months. Stipulation at ¶¶ 2, 4.

        On July 15, 2016, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that petitioner’s alleged neurological
injury and its residual effects were caused-in-fact by the flu vaccine. Stipulation at ¶ 6.

1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
                                                     1
Respondent further denies that the flu vaccine caused petitioner any other injury or her current
condition. Id. Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds the stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following in compensation:

    a. A lump sum of $5,500.00 in the form of a check payable to petitioner. This amount
       represents compensation for all damages that would be available under 42 U.S.C. §
       300aa-15(a).

        Id. at ¶ 8.

        The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms
of the parties’ stipulation.3

        IT IS SO ORDERED.

                                                          s/Thomas L. Gowen
                                                          Thomas L. Gowen
                                                          Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     2